This is a suit in which claimants seek to recover for professional services rendered the Commissioners of Lincoln Park, together with incidental expenditures incident thereto. There is no question about the facts as presented, but the State by its demurrer raises the question as to whether or not this is a proper claim for the consideration of this Court. The itemized statement attached to claimants’ declaration, discloses that this claim accrued to claimants on October 30, 1912. The claim was not filed until March 8, 1915, more than two years thereafter. This is an unliquidated claim and is barred by the Statute of Limitations requiring all such claims to be filed within two years from the date the cause of action accrues. (The Culver Construction Company v. State, 2 Ct. of Cl. R. 294.) This being true, it will be unnecessary to discuss the other grounds set out in the demurrer. The demurrer is sustained.